Title: To Thomas Jefferson from John Adams, 24 September 1821
From: Adams, John
To: Jefferson, Thomas


Dear Sir.
Montizello
24 Septr 1821.
I thank you for your favour of the 12 inst. Hope springs eternal. Eight Millions of Jews hope for a Messiah more powerful & glorious than Moses, David, & Solomon. who is to make them as powerful as he pleases. Some hundreds of millions of Musslemen expect another Prophet more powerful than Mahomet who is to spread Islamism over the whole earth—Hundreds of millions of Christians expect and hope for a Millenium in which Jesus is to reign for a thousand years over the whole world before it is burnt up—The Hindoos expect another and a final incarnation of Vishnu who is to do great and wonderful things. I know not whatall these hopes are founded on real or pretended revelation. The modern Greeks too it seems hope for a deliverer who is to produce them.—The Themistoclese’s and Demostheneses. The Plato’s and Aristotle’s The Solon’s and Sycinigus’. In what prophecies they found their belief I know not..You and I hope for splendid improvements in human society and vast ameliorations  in the condition of mankind.—Our faith may be supported by more rational arguments than any of the former—I own that I am very sanguine in the belief of them as I hope and believe you are and your reasoning in your Letter confirmed me in them.  As Brother Floyd has gone I am now the oldest of the little  Congressional group that remain. I may therefore rationally hope to be the first to depart; and as you are the youngest and the most energetic in mind and body, you may therefore rationally hope to be the last to take your flight and to rake up the fire as father Sherman who always staid to the last and commonly two days afterwards used to say. “that it was his office to sit up and rake the ashes over the coals” and much satisfaction may you have in your office.The Cholera morbus has done wonders in St Helena and in London. We shall soon hear of a Negociation for a second Wife. Whether in the body or out of the body I shall always be your friend.The anecdote of Mr Chase contained in the Oration delivered at Milford must be an idle rumour for neither thëe State of Maryland nor of their Delegates were very early in their conviction of the necessity of Independence, nor very forward in promoting it. The old Speaker Tilghman, Johnson, Chase, and Paca, were steady in promoting resistance but after some of them Maryland sent one at least of the most turbulent Tory’s that ever came to Congress—John Adams